Case 19-35231-KRH         Doc 13       Filed 12/12/19 Entered 12/12/19 19:45:47         Desc Main
                                       Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                          )
                                                )
CHARLES EDWARD ANDREWS JR.                      )      Case No. 19−35231−KRH
                                                )      Chapter 13
                       Debtor                   )

                       NOTICE OF VOLUNTARY CONVERSION OF
                       A CASE FROM CHAPTER 13 TO CHAPTER 7

         COMES NOW, the Debtor, by counsel, and as and for Debtor’s Notice of Voluntary

Conversion of this Case from Chapter 13 to Chapter 7 states as follows:

         1.     The Debtor is currently a Debtor in a Chapter 13 case pending before this Court.

         2.     The Debtor has not previously converted this case from any other Chapter and desires

to convert this case to a Chapter 7.

         WHEREFORE, the Debtor hereby gives notice of voluntary conversion of this case from a

Chapter 13 to a Chapter 7.

Dated: December 12, 2019

                                         Respectfully Submitted,

                                         CHARLES EDWARD ANDREWS JR.


                                         By: /s/ James E. Kane
                                                James E. Kane (VSB #30081)
                                                KANE & PAPA, P.C.
                                                1313 East Cary Street
                                                Richmond, Virginia 23219
                                                Telephone: (804) 225-9500
                                                Facsimile: (804) 225-9598
                                                Email: jkane@kaneandpapa.com
                                                Counsel for Debtor
Case 19-35231-KRH        Doc 13    Filed 12/12/19 Entered 12/12/19 19:45:47             Desc Main
                                   Document     Page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 12, 2019, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to

all counsel of record who have signed up to receive such notification.



                                             /s/ James E. Kane
                                             James E. Kane (VSB #30081)
                                             KANE & PAPA, P.C.
                                             1313 East Cary Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 225-9500
                                             Facsimile: (804) 225-9598
                                             Email: jkane@kaneandpapa.com
                                             Counsel for Debtor
